ORIGINAL secon

UNITED STATES DISTRICT COURT |ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK D

BOC #:
me _— — —_ — — — — _— — — x 4
; bate FILED: @ MHF .

UNITED STATES OF AMERICA : =S
: SEALED INDICTMENT

 

   
 

 

 

 

 

 

 

: 19 Cr. ‘
KALVIN THWAITES, : QO
KENDALL NEWLAND, and : l S CRIM 6 4 3
ANDREW BURRELL, :

Defendants.

. COUNT ONE
(Violent Crime in Aid of Racketeering)

The Grand Jury charges:

The MacBallas Enterprise

 

1. At all times relevant to this Indictment, KALVIN
THWAITES, KENDALL NEWLAND, and ANDREW BURRELL, the defendants,
and others known and unknown, were members and associates of the

i

“MacBallas” (the “Enterprise”), a criminal organization whose

t
members and associates engaged in, among other things, acts of
violence and narcotics trafficking. The MacBallas operated
principally in and around the New York City area, including
within city, state, and federal jails and prisons.

2. The MacBallas, including its leadership, its

membership, and its associates, constituted an “enterprise,” as

defined by Title 18, United States Code, Section 1959 (b) (2),

that is, a group of individuals associated in fact which was

JUDGE MARRERO
Case 1:19-cr-00643-VM Document 2 Filed 09/04/19 Page 2 of 5

engaged in, and the activities of which affected, interstate and
foreign commerce. The Enterprise constituted an ongoing
Organization whose members functioned as a continuing unit for a
common purpose of achieving the objectives of the Enterprise.

Purposes of the MacBallas Enterprise

 

3. The purposes of the Enterprise included the following:

a. Promoting and enhancing the Enterprise and the
activities of its members and associates. /

b. Enriching the members and associates of the
Enterprise through, among other things, the distribution of
narcotics, including marijuana, heroin, and cocaine base in a
form commonly known as “crack.”

on Preserving and protecting the power of the
Enterprise and its members and associates through acts of

violence and threats of violence. '

Means and Methods of the MacBallas Enterprise

 

4. Among the means and methods employed by the members
and associates in conducting and participating in the conduct of
the affairs of the MacBallas Enterprise were the following:

a. Members and associates of the Enterprise
committed, conspired, attempted, and threatened to commit acts
of violence, including murder, to protect and expand the
Enterprise’s criminal operations, and in connection with the

rivalries with members of other gangs.
2
“=

3
P.

Case 1:19-cr-00643-VM Document 2 Filed 09/04/19 Page 3 of 5

b. Members and associates of the Enterprise used
physical violence and threats of violence, including murder and
attempted murder, against various people, including in
particular rival gang members.

Cc. Members and associates of the Enterprise sold
narcotics, including marijuana, heroin, and cocaine base ina

form commonly known as “crack.”

The Assault and Attempted Murder of Victim-1

 

5. At all times relevant to this Indictment, the above-
described Enterprise, through its members and associates,
engaged in racketeering activity as defined in Title 18, United
States Code, Sections 1959(b) (1) and 1961(1), namely, acts
involving murder in violation of the laws of New York State, and

offenses involving drug trafficking in violation of Title 21,
:
United States Code, Sections 812, 841, and 846.
6. On or about June 7, 2017, in the Southern District of
New York, KALVIN THWAITES, KENDALL NEWLAND, and ANDREW BURRELL,
the defendants, and others known and unknown, as'consideration
for the receipt of, and as consideration for a promise and

'

agreement to pay a thing of pecuniary value from;the MacBallas,
and for the purpose of gaining entrance to and mdintaining and
increasing position in the MacBallas, an enterprise engaged in

racketeering activity, as described above, knowingly assaulted

an individual with a dangerous weapon; attempted to murder an
3
a

Se

fp,

Case 1:19-cr-00643-VM Document 2 Filed 09/04/19 Page 4of 5

individual; and aided and abetted the same, to wit, THWAITES,

NEWLAND, and BURRELL, and others participated in:a stabbing and

assault of an individual (“Victim-1”) inside the’ Vernon C. Bain
Center, a New York City jail in the Bronx, New York, in

violation of New York Penal Law Sections 125.25,-120.05, 110.00

and 20.00.

(Title 18, United States Code,
Sections 1959(a) (3), (a) (5) and 2.)

   

Foreperson

q
Aeglipes BERMAN Kea

United States Attorney
‘
~~

4,

“

wi

Case 1:19-cr-00643-VM Document 2 Filed 09/04/19 Page 5of5

Form No. USA-338s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK .

t

UNITED STATES OF AMERICA
-yv. -
KALVIN THWAITES,

KENDALL NEWLAND, and
ANDREW BURRELL,

Defendants.

 

SEALED INDICTMENT
19 Cr.

(18 U.S.C. §§ 1959(a) (3), (a) (3),
and 2.)

GEOFFREY S. BERMAN

Foreperson. Svaveés Attorney.

? auf

  

Seok. 4 209

Fleol Sealeel Fred tnd.
USMS. Deboea Frome
